Sutherland, J.,
said, that the questions presented on this motion were of the greatest public interest and importance ; that he was clearly of opinion that the defendants were entitled to a dissolution of the injunction on the ground that the structure in question, being in the navigable waters of *187the harbor, and at a point where the law prohibited' the placing of any structure, it was an obstruction to the free use and navigation of the harbor by the public, and, therefore, a public nuisance; that the plaintiff Was not entitled to the protection of the court by injunction, against interference by the defendants or any other party, and placing the decision solely on this ground, the injunction must be dissolved.
Injunction dissolved with $10 costs to defendants, to abide the event.